Order, in so far as it grants plaintiff’s motion for judgment on the pleadings, reversed upon the law, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. Lazansky, P. J., Hagarty, Seeger, Carswell and Scudder, JJ., concur. Order, in so far as it denies defendant’s motion for judgment on the pleadings, reversed upon the law and the facts, without costs, and motion granted, without costs. Defendant assumed no duty to repair or to remove debris in ease of fire. The obligation to repair and to do any work incidental thereto was assumed by the landlord. (Fleischman v. Toplitz, 134 N. Y. 349.) Seeger, Carswell and Scudder, JJ., concur; Lazansky, P. J., and Hagarty, J., dissent.